DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

 Response to Amendment
	Applicant has submitted amendments to the claims on 02/22/2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: terminal device, and adjustment target unit in claim 1 and its dependent claims, claim 7 and its dependent claims and claim 10 and its dependent claims; second adjustment target unit in claim 3, 9 and 12; image generating section in claim 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The mentioned generic placeholders are all given functions without denoting structures for the generic placeholders in the relevant claims. For the purpose of examination, it will be understood that any processor based device that can perform the claimed functions will correspond to the terminal device and image generating section since 0011 and 0071 of the instant application describe these generic placeholders as being processor based. In regards to the adjustment target unit, second adjustment target unit, the structure of these generic placeholders will be understood as being any semiconductor manufacturing processing unit based on 0011 of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which permits access by the adjustment target unit to the access target unit, to a target terminal device which is one of the terminal devices in response to a request for the access operation right, transmitted from the target terminal device to the controller, on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices.”. The claim language does not distinctly claim which unit of the plurality of units is going to permit access. The claim language is further deemed to be indefinite for failing to particularly point out and distinctly claim what it means to be “to a target terminal device” since it is not clear if this is in relation to a permitting access or to something else. In one possible interpretation, if it means permitting access to a target terminal device, which object/device is permitting access to the target terminal and which object is getting access to the target terminal device. This is just one example of a possible interpretation of the claim limitation. The many possible combinations of interpretations make this claim limitation indefinite. 
The limitation states "wherein the units include an access target unit, and an adjustment target unit, the adjustment target unit corresponding to a transport unit, which is accessible to the access target unit". The structure of the claim allows for multiple interpretations to take place regarding this limitation. In one interpretation, the transport unit is accessible to the access target unit and in at least one other interpretation the adjustment target unit is accessible to the access target unit, based on the placement of the noun modifier phrase.
It is noted that adjustment target unit corresponding to the transport unit does not necessarily mean that the adjustment target unit is the transport unit but it is one possible interpretation, and must rely on the specification for support and the further claim limitations. 
Under the interpretation that the transport unit is accessible to the access target unit, the limitation stating "which permits access by the adjustment target unit to the access target unit" causes coherency issues since the transport unit corresponds to the adjustment target unit is explained as being accessed by the access target unit and now in this further limitation, it states that it is the adjustment target unit, which is explained previously as corresponding to the transport unit, is accessing the access unit. This raises a question of whether the transport unit is being accessed by the access target unit or if the adjustment target unit which corresponds to the transport unit is accessing the access target unit.
Under the interpretation that the adjustment target unit is accessible to the access target unit, the limitation stating "which permits access by the adjustment target unit to the access target unit" causes coherency issues since under this interpretation the adjustment target unit is accessible by the access target unit in the first limitation and then in the further limitation the adjustment target unit is accessing the access unit. This raises the question of whether both units are able to access each other or if the one of the units is accessing the other only.
For the purpose of examination, it will be understood that the target terminal device will receive permit to access operation right. 
Similar issues exist with claims 7 and 10. 
Claim 10 claims allowing a target terminal device, which is one of terminal devices provided in the control system, to request from a controller an access operation right that permits access by an adjustment target unit, the adjustment target unit corresponding to a transport unit, which is one of the units, to an access target unit which is another one of the units; and giving the access operation right to the target terminal device. It is not clear as to which device receives the access operation right. The claim mentions that the terminal device requests an access operation right that permits access by an adjustment target unit to an access target unit. It is unclear as to the connection between the terminal device receiving an access operation right and how that allows for access by an adjustment target unit to an access target unit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al (US PUB. 20150241866, herein Takeda)

Regarding claim 10, Takeda teaches a method for a control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), the method comprising: 
allowing a target terminal device, which is one of terminal devices provided in the control system, to request from a controller (0009) an access operation right that permits access by an adjustment target unit (0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, 0058, the adjustment apparatus which includes a main operation device corresponds to the adjustment target unit), the adjustment target unit corresponding to a transport unit (0055 “The adjustment parameters include…positions at which the transporting units 6, 40, 50, 68, 69 (see FIG. 1) receive and transport a wafer…operator can change the adjustment parameters displayed on the user interface 91 to adjust the operation of the processing unit through the software and/or to manually adjust the position and the operation of the processing unit”, 0044, 0058 “Each of the main operation device 71…is configured to be able to create an operation recipe for one or more of the processing units U1 to UN.”, the adjustment target unit corresponds to a transport unit), which is one of the units, to an access target unit which is another one of the units (0041 “the first transporting unit 6 takes out a wafer from the wafer cassette and transfers the wafer to the reversing device 14” 0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit.”, 0058 the reversing device is a processing unit and corresponds to one of the many access target units. Access to the various types of units is maintained through manipulation rights of the terminal devices. With the manipulation right, a transport unit has access to an access target unit.) 
and giving the access operation right to the target terminal device on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0062 “This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN.” Manipulating at least one processing unit corresponds to an access operation right. This right to manipulate is given on the condition that an exclusive operation right has not been given.
 Of the plurality of terminal operation devices, the terminal operation device is given exclusive manipulation right for the processing unit. Further, the main operation device may also have exclusive operation but not at the same time as the terminal operation device as explained by the word or in 0063. Exclusive manipulation right corresponds to access operation right.)

Regarding claim 11, Takeda teaches the method according to claim 10.
Takeda further teaches wherein the access operation right is given to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in further Urakawa (US PUB. 201402583800, herein Urakawa). 

Regarding claim 1, Takeda teaches A control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), the control system comprising: 
a controller (0009 main operation device corresponds to the controller); 
and a plurality of terminal devices connectable to the controller (0009 “the terminal operation devices are configured to send adjustment parameters, which have been used to adjust the processing units, to the main operation device”), 
wherein the controller has an interlock function which does not allow any two of the plurality of terminal devices to simultaneously operate any one of the plurality of units (0008 “the main operation device has an interlock function that does not permit any two of the main operation device and the terminal operation devices to simultaneously manipulate any one of the processing units”), 
wherein the units include an access target unit, and an adjustment target unit (0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the adjustment apparatus which includes the main operation device corresponds to the adjustment target unit), the adjustment target unit corresponding to a transport unit (0055 “The adjustment parameters include…positions at which the transporting units 6, 40, 50, 68, 69 (see FIG. 1) receive and transport a wafer… operator can change the adjustment parameters displayed on the user interface 91 to adjust the operation of the processing unit through the software and/or to manually adjust the position and the operation of the processing unit”, 0044), which is accessible to the access target unit (0041 “the first transporting unit 6 takes out a wafer from the wafer cassette and transfers the wafer to the reversing device 14” 0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit.”, 0058 the reversing device is a processing unit and corresponds to one of the many access target units. Access to the various types of units is maintained through manipulation rights of the terminal devices. With the manipulation right, a transport unit has access to an access target unit.), 
the processing program including instructions to give an access operation right, which permits access by the adjustment target unit to the access target unit (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN” the main operation device which corresponds to the adjustment target unit has access to the access target units), to a target terminal device which is one of the terminal devices in response to a request for the access operation right, transmitted from the target terminal device to the controller (0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit. If an exclusive manipulation right has already been established for the selected processing unit”, the manipulation right for the at least one processing unit corresponds to the access operation right.), on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0062 “This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN.” Manipulating at least one processing unit corresponds to an access operation right. This right to manipulate is given on the condition that an exclusive operation right has not been given.)
While Takeda teaches the claimed processing program, Takeda does not teach and wherein the controller includes a storage device storing a processing program, and a processor for performing operations and calculations based on the processing program.
Urakawa teaches and wherein the controller includes a storage device storing a processing program, and a processor for performing operations and calculations based on the processing program (0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate control system with interlocking features of Takeda with the hardware configuration of multi-function devices of Urakwa’s multiple device ecosystem since Taekda’s interlocking system allows for avoiding accidents due to unexpected operation of processing units (0061). 

Regarding claim 2, Takeda and Urakawa teach the control system according to claim 1.
Takeda further teaches wherein the processing program includes instructions to give the access operation right to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right). 

Regarding claim 7, Takeda teaches A non-transitory computer-readable recording medium recording a processing program for a control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), 
the processing program causing a [computer] to execute a process comprising: 
allowing a target terminal device, which is one of terminal devices provided in the control system (0009 “the terminal operation devices are configured to send adjustment parameters, which have been used to adjust the processing units, to the main operation device”), to request from the controller (0009 main operation device corresponds to the controller) an access operation right that permits access by an adjustment target unit, the adjustment target unit corresponding to a transport unit (0055 “The adjustment parameters include…positions at which the transporting units 6, 40, 50, 68, 69 (see FIG. 1) receive and transport a wafer… operator can change the adjustment parameters displayed on the user interface 91 to adjust the operation of the processing unit through the software and/or to manually adjust the position and the operation of the processing unit”, 0044), which is one of the units, to an access target unit which is another one of the units (0041 “the first transporting unit 6 takes out a wafer from the wafer cassette and transfers the wafer to the reversing device 14” 0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit.”, 0058, 0063); and giving the access operation right to the target terminal device on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0062 “This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN.”)
Takeda does not explicitly teach a computer. 
Urakawa teaches a computer (0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate control system with interlocking features of Takeda with the hardware configuration of multi-function devices of Urakwa’s multiple device ecosystem since Taekda’s interlocking system allows for avoiding accidents due to unexpected operation of processing units (0061).
Regarding claim 8, Takeda and Urakawa teach the recording medium according to claim 7. 
Takeda further teaches wherein the processing program causes the computer to execute a process comprising giving the access operation right to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right).

Claim 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in further Urakawa (US PUB. 201402583800, herein Urakawa) in further view of Tokuchi (US PUB. 20190037624). 

Regarding claim 3, Takeda and Urakawa teach the control system according to claim 1.
Takeda further teaches  wherein the units include a first adjustment target unit corresponding to said adjustment target unit (0045), [and a second adjustment target unit], and wherein the processing program includes instructions to give the access operation right to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by the [second] adjustment target unit to the access target unit (0061-0063, 0045).
While Takeda teaches the first adjustment target unit and permitting access by the adjustment target unit to the access target unit, Takeda and Urakawa do not teach second adjustment target unit. 
Tokuchi teaches a second adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278). 

Regarding claim 4, Takeda and Urakawa teach the control system according to claim 1.
 Takeda further teaches wherein each of the terminal devices includes an image generating section for generating a unit operation image to operate each of the units, and an image display for displaying the unit operation image (0054 “the terminal operation devices T1 to TN have respective operation screens 90. Each of the operation screens 90 is configured to display a user interface 91 as shown in FIG. 5.”).
Takeda and Urakawa do not teach the unit operation image including an access operation right request icon which indicates whether to request the access operation right.
 Tokuchi teaches the unit operation image including an access operation right request icon which indicates whether to request the access operation right (0108 “a use permission request screen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278).

Regarding claim 5, Takeda, Urakawa and Tokuchi teach the control system according to claim 4.
Takeda and Tokuchi teaches wherein the access operation right request icon is one of a button, a check box and a combo box (Tokuchi,0104 “button image for instructing execution of a function is displayed as information on the functions”, 0108 “the user designates the button image 62 representing the function B…a use permission request screen…for requesting use permission of the function B”), and wherein the image generating section includes a storage device storing an image display program (Tokuchi, 0047), and a processor for performing operations and calculations based on the image display program (Tokuchi, 0283), the image display program including instructions to switch the display of the access operation right (Takeda, 0061-0063) request icon subject to the acquisition of the access operation right (Tokuchi, 0130 “Result information indicating permission or non -permission of the connection is transmitted from the image forming device 10 and the projector 12 to the terminal device 16 (S06). When the connection to the image forming device 10 and the projector 12 is permitted, communication is established between the terminal device 16, and the image forming device 10 and the projector 12.” Result information indicating permission or non-permission displaying corresponds to switching.)

Regarding claim 6, Takeda, Urakawa, and Tokuchi teach the control system according to claim 5.
Takeda and Tokuchi further teach wherein the unit operation image (Takeda, 0054) includes an exclusive operation (Takeda 0061-0063 teaches the exclusive operation) right request icon (Tokuchi 0104 teaches the right request icon) which indicates whether to request an exclusive operation right for the adjustment target unit (Takeda 0061-0063 teaches the exclusive operation in respect to the adjustment target unit), the exclusive operation right request icon being one of a button, a check box and a combo box (Tokuchi, 0104 and 0108 teaches the request icon being a button) , and wherein the image display program (Tokuchi 0047) includes instructions to switch the display of the exclusive operation right (Takeda 0061-0063) request icon subject to the acquisition of the exclusive operation right (Tokuchi, 0130 “Result information indicating permission or non -permission of the connection is transmitted from the image forming device 10 and the projector 12 to the terminal device 16 (S06). When the connection to the image forming device 10 and the projector 12 is permitted, communication is established between the terminal device 16, and the image forming device 10 and the projector 12.” Result information indicating permission or non-permission displaying corresponds to switching.)

Regarding claim 9, Takeda and Urakawa teach the recording medium according to claim 7.
 Takeda further teaches wherein the processing program causes the computer to execute a process comprising giving the access operation right to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by a [second] adjustment target unit, [which differs from a] first adjustment target unit (0045) corresponding to said adjustment target unit, to the access target unit (0061-0063, 0045, Takeda teaches a means for exclusive access operation rights and the first adjustment target unit.)
While Takeda teaches the first adjustment target unit and permitting access by the adjustment target unit to the access target unit, Takeda and Urakawa do not teach second adjustment target unit, which differs from a first adjustment target unit. 
Tokuchi teaches a second adjustment target unit, which differs from a first adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit. This is a different adjustment target unit from the first adjustment target.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in view of Tokuchi (US PUB. 20190037624). 

Regarding claim 12, Takeda teaches the method according to claim 10.
Takeda further teaches wherein the access operation right is given to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by a [second] adjustment target unit, which differs] from a first adjustment target unit (0045) corresponding to said adjustment target unit, to the access target unit (0061-0063, 0045, Takeda teaches a means for exclusive access operation rights and the first adjustment target unit.)
	Takeda does not teach second adjustment target unit, which differs from a first adjustment target unit.
Tokuchi does teach second adjustment target unit, which differs from a first adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278). 

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant presents arguments on page 7 for the overcoming the 35 USC 112(b) rejection. Applicant produced one possible interpretation of the claim. However, as shown in the rejection above, there are multiple interpretations of the claim and this causes indefinite issues since it is not clear as to what the claim means. 
Therefore, the rejection under 35 USC 112(b) is maintained for claims 1, 7 and 10 and their dependent claims. 
Applicant argues on page 8 that Takeda does not teach an access operation right that permits access by an adjustment target unit to an access target unit. 
However, Takeda teaches a means for transportation units to have access to access target units such as, for example, a reversing device (0041 0062 0058). This is done using the terminal device which has access to multiple processing units (0058). Therefore, Takeda teaches this limitation. 
Applicant then argues on page 9 that Takeda does not teach that access to the access target unit of the adjustment target unit on the condition that the exclusive operation right for the access target unit has not been given to any of the terminal devices. However, Takeda teaches that transportation units, which correspond to the adjustment target unit, have access to the access target units, such as the reversing device, through a terminal device (0041 0062). Terminal devices have to exclusive operation right for the different processing units which transportation and access targets units are and no other terminal device has manipulation rights to the processing units (0062). 
Furthermore, due to the indefinite language in the claims, the claims do not require a narrow interpretation as is being argued. As a service to the Applicant, the Examiner has taken this narrow interpretation but the claims currently do not require this interpretation. 
Therefore, the independent claims 1, 7 and 10 are rejected. Their respective dependent claims are also rejected. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116